1158, 1166-67 (9th Cir. 2005) (explaining that a plaintiff suing for racial
                  discrimination must allege facts showing that the defendant acted with
                  discriminatory intent or purpose); Sprouse v. Babcock, 870 F.2d 450, 452
                  (8th Cir. 1989) (filing of false disciplinary charges is not a constitutional
                  violation unless charges were filed in retaliation for filing a grievance).
                  Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                             —CLICalsa6444res
                                                             Parraguirie



                                                               Douglas


                                                                                             J.




                  cc: Hon. James E. Wilson, District Judge
                       Ronald Monroe
                       Attorney General/Carson City
                       Carson City Clerk




SUPREME COURT
         OF
      NEVADA
                                                        2
(0) I 947A    e